Name: Commission Regulation (EC) No 323/2003 of 20 February 2003 amending Regulation (EC) No 896/2001 as regards the list of national authorities competent to apply the arrangements for importing bananas into the Community
 Type: Regulation
 Subject Matter: plant product;  economic geography;  trade policy;  agricultural policy;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0323Commission Regulation (EC) No 323/2003 of 20 February 2003 amending Regulation (EC) No 896/2001 as regards the list of national authorities competent to apply the arrangements for importing bananas into the Community Official Journal L 047 , 21/02/2003 P. 0012 - 0013Commission Regulation (EC) No 323/2003of 20 February 2003amending Regulation (EC) No 896/2001 as regards the list of national authorities competent to apply the arrangements for importing bananas into the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 2587/2001(2),Having regard to Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EC) No 404/93 as regards the arrangements for importing bananas into the Community(3), as last amended by Regulation (EC) No 349/2002(4), and in particular Article 5(4) thereof,Whereas:(1) The Annex to Regulation (EC) No 896/2001 lists the authorities competent in the Member States to apply the import arrangements. Following a notification from a Member State, the list of authorities must be amended.(2) Regulation (EC) No 896/2001 has therefore to be amended,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 896/2001 is replaced by the text in the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 345, 29.12.2001, p. 13.(3) OJ L 126, 8.5.2001, p. 6.(4) OJ L 55, 26.2.2002, p. 17.ANNEX"ANNEXThe competent authorities of the Member States:BelgiumBureau d'intervention et de restitution belge/Belgisch Interventie- en Restitutiebureau Rue de TrÃ ¨ves, 82/Trierstraat 82 B - 1040 Bruxelles/BrusselDenmarkMinisteriet for FÃ ¸devarer, Landbrug og Fiskeri Direktoratet for FÃ ¸devareerhverv; EksportstÃ ¸ttekontoret Kampmannsgade 3 DK - 1780 KÃ ¸benhavn VGermanyBundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Referat 322 Adickesallee, 40 D - 60322 Frankfurt am MainGreeceOPEKEPE (ex-GEDIDAGEP) Directorate Fruits and Vegetables, Wine and Industrial Products 241, Acharnon Street GR - 10446 AthensSpainMinisterio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E - 28046 MadridFranceOffice de dÃ ©veloppement de l'Ã ©conomie agricole des dÃ ©partements d'outre-mer (ODEADOM) 31, quai de Grenelle F - 75738 Paris Cedex 15IrelandDepartment of Agriculture and Rural Development Horticulture Division Agriculture House (7W)Kildare StreetDublin 2 IrelandItalyMinistero delle AttivitÃ Produttive DG Politica Commerciale e Gestione Regime Scambi - Div. II Viale Boston 25 I - 00144 RomaLuxembourgMinistÃ ¨re de l'agriculture/Administration des services techniques de l'agriculture Service de l'horticulture 16, route d'Esch BoÃ ®te postale 1904 L - 1014 LuxembourgNetherlandsProduktschap Tuinbouw Louis Pasteurlaan 6 Postbus 280 2700 AG Zoetermeer NetherlandsAustriaBundesministerium fÃ ¼r Land- und Forstwirtschaft, Umwelt und Wasserwirtschaft Abteilung III 10 - Obst, GemÃ ¼se, Sonderkulturen Stubenring 1 A - 1012 WienPortugalMinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o ConsumoDirecÃ §Ã £o de ServiÃ §os de LicenciamentoRua Terreiro do Trigo - EdifÃ ­cio da AlfÃ ¢ndega P - 1149-060 LisboaFinlandMaa- ja MetsÃ ¤talousministeriÃ ¶ PL 30 FIN - 00023 Valtioneuvosto, HelsinkiSwedenJordbruksverket Vallgatan 8-10 S - 551 82 JÃ ¶nkÃ ¶pingUnited KingdomRural Payments Agency External Trade Division Lancaster HouseHampshire CourtNewcastle Upon Tyne NE4 7YH United Kingdom"